Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/900,380 filed on November 01, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election with traverse of claims 1, 2, 3, 15-16 w.r.t. to species (B) (Fig. 5) in the reply filed on 11/01/2021 is acknowledged.
6.	Claims 4-14, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
7.	Per the applicant’s remark w.r.t. to the species, found persuasive, therefore, the restriction requirement dated on 09/22/2021 has been withdrawn.

Close of Prosecution on the Merits
8.	The following claims 1-20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/rephrase the claim languages as underlined.

Claim 1. (As interpreted) A triode packaging method, comprising:
providing a carrier, and covering at least one surface of the carrier with a surface metal layer;
covering some regions of the surface metal layer with a protective film;
electroplating a region that is not covered with the protective film and that is of the surface metal layer
welding a chip on the at least one first bonding pad;
welding a second bonding pad on the chip to form a triode template;
performing a plastic packaging on the triode template by using a composite material;
drilling blind holes in a vertical direction
a pattern fabrication on the metallic blind holes to form a closed-circuit loop or a non-closed-circuit loop, and obtaining a triode through packaging.
Claim 2. (As interpreted) The triode packaging method according to claim 1, wherein
the protective film is an anti-coating film;
the region that is not covered with the protective film is a conductive circuit region;
the conductive circuit region comprises only a bonding pad, or the conductive circuit region comprises a bonding pad and a connection cable;
the surface metal layer has a thickness of less than 7µm, and an electroplated coating of the at least one first bonding pad has a thickness of greater than 5µm;
the chip on the at least one first bonding pad comprises: wherein the two first bonding pads are respectively welded to one electrode of the wherein the one first bonding pad is welded to one electrode of the 

Claim 3. (As interpreted) The triode packaging method according to claim 2, wherein the triode packaging method further {HUAYI-20001-USPT/01160841v1119comprises:
stripping the carrier from a bottom portion of the surface metal layer;
etching the surface metal layer, wherein the region covered with the protective film and that is of the surface metal layer is etched; the surface metal layer whose region is not covered with the protective film is etched, or the surface metal layer whose region is not covered with the protective film and the electroplated conductive circuit region are reserved, wherein,
the carrier is a two-layer copper foil laminate, an upper layer of the two-layer copper foil laminate is a surface metal layer, a lower layer of the two-layer copper foil laminate is copper foil with a thickness of 10µm to 50µm, two-layer laminate, wherein the two-layer copper foil laminate can also be relatively easily stripped, and the lower layer of the two-layer copper foil laminate is closely combined with the two-layer copper foil laminate.
Claim 4. (As interpreted) The triode packaging method according to claim 1, wherein
the some regions of the surface metal layer with the protective film comprises:
covering a circuit pattern region of the surface metal layer with a resist film; and
the region that is not covered with the protective film and that is of the surface metal layer comprises: electroplating a non-circuit pattern region of the surface metal layer.
Claim 5. (As interpreted) The triode packaging method according to claim 4, wherein 
coating the surface metal layer with a resist film; and
removing a resist film of the non-circuit pattern region by using exposure and development steps, so that a reserved resist film covers the circuit pattern region.
Claim 6. (As interpreted) The triode packaging method according to claim 5, wherein before the chip on the at least one first bonding pad, the packaging method further comprises:
removing the resist film of the circuit pattern region.
Claim 7. (As interpreted) The triode packaging method according to claim 4, wherein the chip on the at least one first bonding pad comprises:
placing the chip on the at least one first bonding pad, and welding the chip on the at least one first bonding pad in at least one manner of solder paste, tin plating, metal bonding, and conductive adhesive bonding.
Claim 8. (As interpreted) The triode packaging method according to claim 4, wherein the blind holes in the vertical direction of the second bonding pad comprises:
drilling the blind hole in the vertical direction of the second bonding pad by using a laser blind hole; and
the metallic blind holes comprises:
processing the blind holes into the metallic blind holes in at least one manner of eletcroless plating copper, electrocoppering, sputtered copper, and a conductive copper adhesive.
Claim 9. (As interpreted) The triode packaging method according to claim 4, wherein after the closed-circuit loop or the non-closed-circuit loop, the triode packaging method further comprises:
adding the composite material to a mold and performing the plastic packaging
Claim 10. (As interpreted) The triode packaging method according to claim 4, wherein the triode packaging method further comprises:
welding a target electronic component on the at least one first bonding pad, wherein the target electronic component comprises at least one of a resistor and a capacitor.
Claim 11. (As interpreted) A triode packaging method, comprising:
providing a carrier, and covering at least one surface of the carrier with a surface metal layer;
covering some regions of the surface metal layer with a protective film;
electroplating a region that is not covered with the protective film and that is of the surface metal layer
welding a triode chip on the first bonding pad; and
laminating
Claim 12. (As interpreted) The triode packaging method according to claim 11, wherein
the protective film is an anti-coating film;
the region that is not covered with the protective film is a conductive circuit region;
the conductive circuit region comprises only a bonding pad, or the conductive circuit region comprises a bonding pad and a connection cable;
{HUAYI-20001-USPT/01160841v1121the surface metal layer has a thickness of less than 7 µm, and an electroplated coating of the at least one bonding pad has a thickness of greater than 5 µm; and
the triode chip on the first bonding pad comprises:
wherein the two first bonding pads are respectively welded to one electrode of the triode chip: or wherein the one first bonding pad is welded to one electrode of the triode chip.
Claim 13. (As interpreted) The triode packaging method according to claim 12, after 
connecting chip to any one of the other circuit layers by using a blind hole process.
Claim 14. (As interpreted) The triode packaging method according to claim 12, after 
stripping the carrier from a bottom portion of the surface metal layer;
etching the surface metal layer, wherein the region covered with the protective film and that is of the surface metal layer is etched; the surface metal layer whose region is not covered with the protective film is etched, or the surface metal layer whose region is not covered with the protective film and the electroplated conductive circuit region are reserved, wherein
the carrier is a laminate with two-layer copper foil, an upper layer of the two-layer copper foil is a surface metal layer, a lower layer of the two-layer copper foil is conventional copper foil with a thickness of 10 µm to 50 µm, two-layer two-layer copper foil can also be relatively easily stripped, and the lower layer of the two-layer copper foil is closely combined with the two-layer copper foil laminate.
Claim 15. (As interpreted) A triode, wherein the triode is a triode obtained through packaging by using the triode packaging method according to claim 1.
Claim 16. (As interpreted) A triode, wherein the triode is a triode obtained through packaging by using the triode packaging method according to claim 2.
Claim 17. (As interpreted)  A triode, wherein the triode is a triode obtained through packaging by using the triode packaging method according to claim 4.
Claim 18. (As interpreted) A triode, wherein the triode is a triode obtained through packaging by using the triode  f HUAYI-20001-USPT/01160&4J vi22packaging method according to claim 9.
Claim 19. (As interpreted) A triode, wherein the triode is a triode obtained through packaging by using the triode packaging method according to claim 11.
Claim 20. (As interpreted) A triode, wherein the triode is a triode obtained through packaging by using the triode packaging method according to claim 14.

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
10.	Claims 1-20 would be considered allowable when the above mentioned claim languages in section 8 as underlined be considered.
11.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a triode packaging method, comprising:

electroplating a region that is not covered with the protective film and that is of the surface metal layer to form at least one first bonding pad;

12.	The following is an examiner’s statement of reasons for allowance:
Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a triode packaging method, comprising:

electroplating a region that is not covered with the protective film and that is of the surface metal layer to form a first bonding pad;

13. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art references, 2013/0292684 A1, 2013/0049214 A1, 2010/0157568 A1 disclose some structures as claimed, however, the limitations quoted in sections 11, 12 are not disclosed.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819